Citation Nr: 0020376	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for rheumatic 
type heart disease, status post aortic valve replacement and 
coronary artery bypass grafting.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
submitted a claim for increase in November 1997.

In his March 1999 substantive appeal, the veteran claimed 
that he was unable to obtain and maintain substantially 
gainful employment due to his service-connected disability.  
His statement constitutes a claim for a total disability 
rating based on individual unemployability (TDIU), which the 
RO has not yet addressed.  See Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (evidence indicating that the veteran is 
unemployable due to his service-connected disabilities 
constitutes an informal claim for TDIU).  Inasmuch as the RO 
has not adjudicated the veteran's claim, the Board does not 
have jurisdiction to consider it, and it is referred to the 
RO for appropriate adjudication.  Shockley v. West, 11 Vet. 
App. 208 (1998) (the Board does not have jurisdiction over an 
issue unless there is a jurisdiction conferring notice of 
disagreement) see also Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).  Where the veteran 
raises a claim that has not yet been adjudicated by the RO, 
the proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).

In his substantive appeal, the veteran also made statements 
that could be construed as claims for service connection for 
neurological problems, carpal tunnel syndrome, muscle 
problems, and back problems.  These issues have also not been 
adjudicated and are referred to the RO for appropriate 
action.

REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service- 
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992). Submission of a well-grounded claim 
invokes VA's duty to assist the veteran in developing 
relevant facts.  38 U.S.C.A. § 5107(a).  The duty to assist 
includes obtaining an accurate and fully descriptive medical 
examination.  38 C.F.R. § 4.1, 4.2 (1999); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for 
cardiovascular disorders, effective January 12, 1998.  The 
new criteria for evaluating heart valve replacement provide 
for ratings based in part on metabolic equivalents (METs) at 
which dyspnea, fatigue, angina, dizziness, or syncope 
develops; whether there is left ventricular dysfunction, and 
the ejection fraction expressed in percentage terms.  
Diagnostic Code 7016 (1999).

Under the old rating criteria, the appropriate evaluation was 
to be based in part on whether the heart disease precluded 
more than light manual labor or sedentary employment.  
Diagnostic Code 7016 (1997).

In reviewing the March 1998 VA examination report, the Board 
notes that there are no findings reporting the results of 
exercise testing, but rather the report refers to exercise 
testing results in 1997.  At the time of the 1997 
examination, the veteran was still in cardiac rehabilitation 
following surgery in September 1996.  

The rating examination did not contain an opinion as to the 
types of employment, if any, to which the veteran's heart 
disease restricted him.  Considering the absence of necessary 
clinical findings to evaluate the current severity of the 
veteran's rheumatic heart disease under both the old and new 
rating criteria for evaluating cardiovascular disorders, a 
remand is required.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran's cardiovascular 
disorders from December 1998 to the 
present time.  After securing the 
necessary release(s), the RO should 
obtain legible copies of all records not 
already contained in the claims folder, 
to include any identified VA clinic or 
medical center.  Once obtained, all 
records must be associated with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded an 
appropriate examination to evaluate the 
current severity of his service connected 
heart disease.  The examiner should 
review the claims folder prior to the 
examination.  The examiner should be 
provided with copies of the revised 
rating criteria for cardiovascular 
disorders, together with the criteria in 
effect prior to January 12, 1998.  The 
examiner should report the veteran's 
current workload in METs resulting in 
dyspnea, angina, dizziness, fatigue, or 
syncope.  The examiner should also report 
whether the veteran has left ventricular 
dysfunction, and the associated ejection 
fraction.

The examiner should also answer the 
following questions:

a. Does the veteran have chronic 
congestive heart failure?

b. Does the veteran have episodes of 
acute congestive heart failure? If so, 
how many episodes of acute congestive 
heart failure has the veteran experienced 
in the past year?

c. Does the veteran have left ventricular 
dysfunction? What is the veteran's 
ejection fraction?

d. Does the veteran's heart disease 
preclude more than light manual labor? 
Does his heart disease preclude sedentary 
employment?

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  If entitlement to an increased rating 
for the veteran's service-connected heart 
disease remains denied, the veteran 
should be furnished with a supplemental 
statement of the case (SSOC) and be given 
a reasonable opportunity to respond.  In 
doing so, the RO should apply the version 
of the rating schedule that is most 
favorable to the veteran.  Both the old 
and new criteria should be cited and 
discussed in the SSOC.  Thereafter, if 
appropriate, the case should be returned 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




